 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmada Enterprises, d/b/a View Heights Convales-cent Hospital and Hospital and Service Em-ployees Union, Local 399, Service EmployeesInternational Union, AFL-CIO. Case 21-CA-19373March 19, 1981DECISION AND ORDERUpon a charge filed on August 4, 1980, by Hos-pital and Service Employees Union, Local 399,Service Employees International Union, AFL-CIO, herein called the Union, and duly served onAmada Enterprises, d/b/a View Heights Convales-cent Hospital, herein called Respondent, the Gen-eral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 21,issued a complaint on September 3, 1980, againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices af-fecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended.' Copies ofthe charge and complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 10,1980, following a Board election in Case 21-RC-16219, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;2and that, commencing on or about July 25,1980, and at all times thereafter, Respondent hasrefused, and continues to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting it to do so. On September10, 1980, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On December 29, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 8,' On September 3, 1980, the Regional Director for Region 21 issued aconsolidated amended complaint and an order consolidating Cases 21-CA-19373, the instant case, and 21-CA-18554, which alleges violationsof Sec. 8(a)(4), (3), and (1) of the Act. Respondent's answer specificallydenied allegations relating to Case 21-CA-18554. Thereafter, on Novem-ber 18, 1980, pursuant to a withdrawal request by Charging Party-Union,the Regional Director for Region 21 severed the above-numbered twocases and dismissed the charges related to Case 21-CA-18554.2 Official notice is taken of the record in the representation proceed-ing, Case 21-RC-16219, as the term "record" is defined in Sees. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969): Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968): Sec. 9(d) of the NLRA, as amended.255 NLRB No. 131981, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to Notice To ShowCause.3Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and opposition tothe General Counsel's Motion for Summary Judg-ment, Respondent neither admits nor denies theprocedural allegations, the status of the Union as alabor organization, the appropriateness of the unit,that an election was conducted among certain of itsemployees, that a majority cast ballots in favor ofrepresentation by the Union, that subsequently theBoard issued a Certification of Representative, theUnion's postcertification request for bargaining, orits refusal to bargain with the Union. Therefore,under Section 102.20 of the Board's Rules andRegulations, Series 8, as amended, which states,*any allegation in the complaint not specificallydenied or explained ...shall be deemed to be ad-mitted to be true ... ," we find that Respondenthas admitted these allegations. However, Respond-ent denies that the Union has been and is now theexclusive representative of the employees in thestipulated unit for the purposes of collective bar-gaining and asserts as its sole affirmative defensethat the Board incorrectly certified the Union byimproperly overruling Respondent's objections tothe election.Review of the record herein reveals that in Case21-RC-16219 Respondent filed objections to theconduct of the election4alleging, inter alia, that theUnion's authorization cards contained a statementwhich violated the rule set forth in N.L.R.B. v.Savair Manufacturing Company, 414 U.S. 270(1973). Respondent contended that the card's in-struction to "[frill out and sign the authorizationcard .... You will not be charged any initiationfee" implied that only those employees signing thecards would be exempt from paying the fee. TheRegional Director's investigation disclosed that thecard did not state or imply that the initiation feewaiver was applicable only to card signers. The in-vestigation also revealed that the Union's campaignleaflets clearly stated that the waiver of the mem-3 The response is entitled "Statement in Opposition to General Coun-sel's Motion for Summary Judgment.'4The election was held pursuant to a Stipulation for CertificationUpon Consent Election. The tally of ballots revealed that of approxi-mately 97 eligible voters, 36 voted for, and 30 voted against. the Union:there were 5 challenged ballots, an insufficient number to affect the re-sults.76 VIEW HEIGHTS CONVALESCENT HOSPITALbership initiation fee was not dependent on an em-ployee's manifestation of support for the Unionprior to the election. The Regional Director over-ruled the objection and Respondent excepted to hisreport. The Board considered Respondent's excep-tions, and on July 10, 1980, affirmed the RegionalDirector's findings and certified the Union.Thereafter, in reply to the Union's request forbargaining, Respondent asserted that the certifica-tion of the Union was incorrectly issued. In its de-fense to the instant charge Respondent reassertsthis same argument.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding. All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a California corporation and healthcare institution, is engaged in the business of pro-viding convalescent and mental care to its patientsand operates a facility located at 12619 SouthAvalon Boulevard, Los Angeles, California. In thenormal course and conduct of its business oper-ations described above, Respondent, during the last12-month period, derived gross revenues in excessof $250,000 and, during the same period of time,purchased and received goods and products valuedin excess of $5,000 from outside the State of Cali-fornia.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.See Pittsburgh Plate Glass Co, v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).11. THE LABOR ORGANIZATION INVOLVEDHospital and Service Employees Union, Local399, Service Employees International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All employees employed by the Respondent atits facility located at 12619 South Avalon Bou-levard, Los Angeles, California, but excludingprofessional employees, registered nurses,office clerical employees, guards, and supervi-sors as defined in the Act.2. The certificationOn February 26, 1980, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 21, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton July 10, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about July 21, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about July 25, 1980, and continuingat all times thereafter to date, Respondent has re-fused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit.Accordingly, we find that Respondent has, sinceJuly 25, 1980, and at all times thereafter, refused tobargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.77 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIIi, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Amada Enterprises, d/b/a View Heights Con-valescent Hospital, is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2. Hospital and Service Employees Union, Local399, Service Employees International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All employees employed by Respondent at itsfacility located at 12619 South Avalon Boulevard,Los Angeles, California, but excluding professionalemployees, registered nurses, office clerical em-ployees, guards, and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since July 10, 1980, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about July 25, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Amada Enterprises, d/b/a View Heights Convales-cent Hospital, Los Angeles, California, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Hospital and Serv-ice Employees Union, Local 399, Service Employ-ees International Union, AFL-CIO, as the exclu-sive bargaining representative of its employees inthe following appropriate unit:All employees employed by the Respondent atits facility located at 12619 South Avalon Bou-levard, Los Angeles, California, but excludingprofessional employees, registered nurses,office clerical employees, guards, and supervi-sors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, and78 VIEW HEIGHTS CONVALESCENT HOSPITALother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its South Avalon Boulevard, Los An-geles, California, facility copies of the attachednotice marked "Appendix."6Copies of said notice,on forms provided by the Regional Director forRegion 21, after being duly signed by Respondent'srepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(c) Notify the Regional Director for Region 21,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Hospital and Service Employees Union,Local 399, Service Employees InternationalUnion, AFL-CIO, as the exclusive representa-tive of the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All employees employed at the 12619 SouthAvalon Boulevard, Los Angeles, Californiafacility, but excluding professional employ-ees, registered nurses, office clerical employ-ees, guards, and supervisors as defined in theAct.AMADA ENTERPRISES, D/B/A VIEWHEIGHTS CONVALESCENT HOSPITAL79